DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Claim 16-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim(s) 16-20 recite a “machine-readable storage medium”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
 	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §  101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 4, 5, 8, 9, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (USPGPub No. 2020/0029353).

In regards to claim(s) 1, 8, and 16,  Xu discloses a method, comprising: 
receiving, by a first wireless network device comprising a processor from a second wireless network device, scheduling request data representative of a scheduling request to send data via an uplink channel of a wireless network ([Fig. 7] illustrates receiving by a first wireless network device, relay UE, from a second wireless network device, remote UE, scheduling request data representative of a scheduling request to send data via an uplink channel of a wireless channel of a wireless network,  SR 201);
 in response to the receiving the scheduling request data, sending, by the first wireless network device, the scheduling request data to a third wireless network device ([Fig. 7] illustrates in responsive to receiving the SR 201, sending by the relay UE, the scheduling request data to a third wireless network device, base station);
and 
in response to the sending the scheduling request data to the third wireless network device, receiving, by the first wireless network device from the third wireless network device, uplink grant data representative of a grant for the second wireless network device to send the data to the third wireless network device via the first wireless network device ([Fig. 7] illustrates in response to sending the SR 202, to the base station, receiving by the relay UE, from the base station, uplink grant data, SL grant 203  representative of a grant for the  remote UE,  to send data, BSR 204/BSR 205 via an uplink channel to the base station via the relay UE). 

In regards to claim(s) 4, 9, Xu discloses the method of claim 1, further comprising: in response to the receiving the uplink grant data, sending, by the first wireless network device, the uplink grant data to the second wireless network device ([Fig. 7, Ref 203] illustrates in response to receiving the uplink grant data, SR,  sending by the relay UE, the SL grant 203, to the remote UE).

In regards to claim 5, Xu discloses the method of claim 4, further comprising: based on the sending the uplink grant data to the second wireless network device, receiving, by the first wireless network device, buffer status data representative of a buffer status associated with the second wireless network device ([Fig. 7, Ref 204] illustrates based on sending the, SL grant to the, remote UE, receiving by the relay UE, buffer status data representative of a buffer status associated with the remote UE, BSR 204 ).

In regards to claim 10, Xu discloses the system of claim 9, wherein the operations further comprise: in response to the transmitting the grant data, receiving buffer status data representative of an amount of the packet data to be transmitted to the second network node device ([Fig. 7, Ref 204] illustrates in response to transmitting the SL grant, receiving buffer status data representative of an amount of packet data to be transmitted to the BS, BSR 204).

In regards to claim 11,  Xu discloses the system of claim 10, wherein the operations further comprise: based on the receiving the buffer status data, transmitting the buffer status data to the second network node device ([Fig, 7, Ref 205] illustrates based on receiving BSR 204, transmitting the buffer status data to the base station, BRS 205).

In regards to claim 17, Xu discloses the machine-readable storage medium of claim 16, wherein the operations further comprise: in response to the facilitating of the receiving of the uplink grant data, facilitating sending the uplink grant data to the mobile device ([Fig. 7, Ref 203] illustrates in response to the facilitating the receiving of the  SL grant, facilitating sending the uplink grant data to the remote UE, via SL grant 203).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shih (US 20200008218 A1).

In regards to claim 2, Xu is silent on the method of claim 1, wherein the third wireless network device comprises an integrated access and backhaul device of the wireless network. Despite these differences similar features have been used in other prior art for wireless communication. Shih discloses a system for scheduling uplink data, where the system comprises an integrated access and backhaul device of the wireless network. [Fig. 13] illustrates a wireless networking system comprising a UE 1302, a Node 1 1304/1306, and a Node 2 1308. [Fig. 13, Ref 1302] and [Fig. 13, Ref 1314] further illustrate the scheduling of uplink data, via atleast the SR 1312 and UL 1314. [Par. 22] discloses that the wireless network system of [Fig. 13] applies to a IAB system, and [Par. 73] discloses an example architecture for the wireless system, where the Node 2 can be a second IAB-node.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the system for scheduling uplink data by incorporating architecture using a IAB nodes to arrive wherein the third wireless network device comprises an integrated access and backhaul device of the wireless network, as similarly seen in Shih in order to take advantage benefits yielded by IAB architecture.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Palanki (US 20100167743 A1) in view of Panteleev (US 20180206176 A1).

In regards to claim 6, Xu is silent on the method of claim 1, further comprising: receiving, by the first wireless network device, message data representative of a status associated with a message sequencing pattern, wherein the message data is received via a downlink control data channel. Despite these differences, similar features have been seen in other prior art involving signaling in a wireless network. Palanki discloses in [Fig. 3] feature where  a first wireless network device, relay UE, receives message data, representative of a status associated with a message sequencing pattern, 2. directive to start transmitting discovery pilot signaling. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the signaling feature of Xu by providing a feature for receiving, by the first wireless network device, message data representative of a status associated with a message sequencing pattern, as similarly seen in Palanki in order to provide a benefit of controlling a message signaling/sequencing pattern by the activating/deactivating of the signaling pattern.
Xu in view of Palanki further differ from claim 6, in that the combined teachings are silent on wherein the message data is received via a downlink control channel. Despite these differences, similar features have been seen in other prior art involving use of relay based communications. Panteleev [Par. 260 - 261] discloses a feature where message data is communicated to be received by a downlink control channel. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature for receiving of message data suggested by Xu in view of Palanki in light of the teachings of Panteleev to arrive at receiving, by the first wireless network device, message data representative of a status associated with a message sequencing pattern, wherein the message data is received via a downlink control data channel, in order to take advantage of benefits yielded by the use of control channels. 
 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Palanki (US 20100167743 A1) in view of Kim (US 20200178292 A1).

In regards to claim 15, Xu is silent on the system of claim 8, wherein the operations further comprise: receiving message data representative of a status associated with a data sequencing pattern, wherein the status is an inactive status of the data sequencing pattern capable of facilitating a termination of a sequencing of the packet data, and wherein the message data is received via a media access control element.
Despite these differences, similar features have been seen in other prior art involving signaling in a wireless network. Palanki discloses in [Fig. 3] feature where  a first wireless network device, relay UE, receives message data, representative of a status associated with a message sequencing pattern, wherein the status is an inactive status of the data sequencing pattern capable of facilitating a termination of a sequence of the packet data, 9. send directive to stop transmitting discovery pilot. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the signaling feature of Xu by providing a feature for wherein the operations further comprise: receiving message data representative of a status associated with a data sequencing pattern, wherein the status is an inactive status of the data sequencing pattern capable of facilitating a termination of a sequencing of the packet data, as similarly seen in Palanki in order to provide a benefit of controlling a message signaling/sequencing pattern by the activating/deactivating of the signaling pattern.
Xu in view of Palanki further differ from claim 15, in that the combined teachings are silent on wherein the message data is received via a media access control element. Despite these differences, similar features have been seen in other prior art involving use of relay based communications. Kim (USPGPub No. 20200178292) [Par. 119] discloses a feature where message data is communicated to be received via a media access control element. Thus it would have been obvious to a person of ordinary wherein the operations further comprise: receiving message data representative of a status associated with a data sequencing pattern, wherein the status is an inactive status of the data sequencing pattern capable of facilitating a termination of a sequencing of the packet data, and wherein the message data is received via a media access control element, in order to take advantage of benefits yielded by the use of a media access control element. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Palanki (US 20100167743 A1) in view of Zhu (US 20190159277 A1)


In regards to claim 19, Xu is silent on  the machine-readable storage medium of claim 16, wherein the operations further comprise: facilitating receiving indicator data representative of an indication that a data sequencing pattern is active, and wherein the facilitating the receiving the indicator data comprises facilitating receiving the indicator data via an F1 access point interface device. Despite these differences, similar features have been seen in other prior art involving signaling in a wireless network. Palanki discloses in [Fig. 3] feature where  a first wireless network device, relay UE, receives indicator data representative of an indication that a data sequencing pattern is active, 2. directive to start transmitting discovery pilot signaling. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the signaling feature of Xu by providing a feature for : facilitating receiving indicator data representative of an indication that a data sequencing pattern is active, as similarly seen in Palanki in order to provide a benefit of controlling a message signaling/sequencing pattern by the activating/deactivating of the signaling pattern.
facilitating receiving the indicator data via an F1 access point interface device. Despite these differences, similar features have been seen in other prior art involving use of relay based communications.  Zhu [Abstract] for example discloses a relay based communication system using a donor architecture. Zhu [Par. 27] further discloses where the donor architecture communicates message via a F1 access point interface. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the feature for receiving of message data suggested by Xu in view of Palanki in light of the teachings of Panteleev to arrive at facilitating receiving indicator data representative of an indication that a data sequencing pattern is active, and wherein the facilitating the receiving the indicator data comprises facilitating receiving the indicator data via an F1 access point interface device, in order to take advantage of benefits yielded by the use of donor based architecture for relaying messages. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim (US 20130083677 A1)

In regards to claim 18, Xu is silent on the machine-readable storage medium of claim 17, wherein the uplink grant data is first uplink grant data, and wherein the operations further comprise: based on the facilitating of the receiving of the first uplink grant data, facilitating sending second uplink grant data to the mobile device. Despite these differences similar features have been seen in other prior art involving of assigning resources through the use of grants. Kim [Fig. 7] illustrates based on facilitating the receiving of the first uplink grant data, grant 1, facilitating the sending of second uplink grant data, grant 2, to a mobile device UE.
wherein the uplink grant data is first uplink grant data, and wherein the operations further comprise: based on the facilitating of the receiving of the first uplink grant data, facilitating sending second uplink grant data to the mobile device, in order to facilitate the sending of an amount of information, such as an amount indicated in a BSR, according to a limit of the amount of information that can be communicated according to a grant as illustrated in [Kim, Fig. 7].


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Palanki (US 20100167743 A1) in view of Zhu (US 20190159277 A1) in view of Ulupinar (USPGPub No. 2010/0260096)


In regards to claim 20, Xu is silent on the machine-readable storage medium of claim 19, wherein the operations further comprise: in response to the facilitating of the receiving of the indicator data, facilitating sending acknowledgement data to the network node device. 
Despite these differences, similar features have been seen in other prior art involving signaling in a wireless network. Palanki discloses in [Fig. 3] feature where  a first wireless network device, relay UE, receives indicator data representative of an indication that a data sequencing pattern is active, 2. directive to start transmitting discovery pilot signaling. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the signaling feature of Xu by providing a feature for : facilitating receiving indicator data representative of an indication that a data sequencing pattern is active, as similarly seen in Palanki in order to provide a benefit of controlling a message signaling/sequencing pattern by the activating/deactivating of the signaling pattern.
 	The combined teachings of Xu in view of Palanki further differ from claim 20, in that the combined teachings are silent on in response to the facilitating of the receiving of the indicator data, facilitating sending acknowledgement data to the network node device. 
Despite these differences similar features have been seen in network communications. Ulupinar [Fig 8] discloses receiving by a relay apparatus, target relay eNB, a message, handover request 804, and in response to the receiving of the message, facilitating the sending of acknowledge data,  handover request ACK 806, to the network node device, donor eNB. Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the network communication feature of Xu in light of the teachings of Ulupinar to arrive at in response to the facilitating of the receiving of the indicator data, facilitating sending acknowledgement data to the network node device, in order to enhance reliability of communications.



Allowable Subject Matter
Claim 3, 7, 12-14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476